Citation Nr: 1721444	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-34 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right leg injury.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a jaw disability.

7.  Entitlement to a higher initial disability rating for sleep apnea rated as 50 percent disabling. 

8.  Entitlement to higher initial disability ratings for a traumatic brain injury (TBI), evaluated as 10 percent disabling from May 13, 2005, to October 22, 2008, and as 40 percent disabling from to October 23, 2008.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1980 and October 1987 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in in Cleveland, Ohio and thereafter from July 2009, February 2015, and April 2016 rating decisions by the RO in New Orleans, Louisiana.

In December 2013, the Board remanded the Veteran's claim for a videoconference hearing.  In February 2014, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing has been associated with the record.

In August 2014 the Board, among other things, remanded the Veteran's claim for service connection for an acquired psychiatric disorder including PTSD, claim for a higher evaluation for a TBI, and claim for a TDIU for additional development.  

In December 2016, the Board received the Veteran's waiver of agency of original jurisdiction (AOJ) of the evidence added to the claims file since the last supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board finds that a remand for AOJ review of this evidence is not needed.  

In January 2017, the Veteran notified the Board that he revoked his VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States and that he preferred to handle his claim on his own.

The application to reopen the claim of service connection for residuals of a right leg injury, the claims of service connection for an acquired psychiatric disorder to include PTSD, a neck disability, headaches, diabetes mellitus, and a jaw disability and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's sleep apnea is not characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale or a required tracheostomy at any time during the pendency of the appeal. 

2.  From May 13, 2005, to October 22, 2008, the preponderance of the evidence shows that the Veteran's TBI was manifested by only purely subjective complaints.

3.  From October 23, 2008, the preponderance of the evidence is against a finding that the Veteran's TBI is manifested by more than a level of impairment of 2 in one of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.97, Diagnostic Code 6847 (2016). 

2.  The criteria for initial disability ratings in excess of 10 percent from May 13, 2005, to October 22, 2008, and 40 percent from October 23, 2008, for a TBI have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

With respect to the duty to notify, the issues on appeal arise from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2014 Board hearing, the Veteran's representative and the VLJ asked questions to draw out why the appellant believed that higher ratings were warranted for his sleep apnea and TBI.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the appellant that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence while the appeal was in remand status including the Veteran's service treatment records and post-service records from all identified and available VA and private sources including from the New Orleans and Baton Rouge VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).

The record also shows that the Veteran was afforded VA examinations in November 2008, April 2009, January 2015, September 2015, and October 2015.  The record also shows that addendums to those examinations were obtained in January 2009 and December 2015.  Moreover, the Board finds these VA examinations and addendums adequate to adjudicate these claims, and as to the post-remand VA examinations substantially comply with the Board's August 2014 remand directions, because the examiners, after a review of the record on appeal and/or an examination of the claimant, provided medical opinions as to the current severity of his sleep apnea and TBI which opinions are supported by evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims' files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claims

The Veteran asserts that his sleep apnea and TBI meet the criteria for higher ratings.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

a.  Sleep Apnea

The Veteran's sleep apnea is rated as 50 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6847.

Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensable (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

A review of the record on appeal, including the January 2015 VA examination, shows that the Veteran has not been diagnosed with chronic respiratory failure with carbon dioxide retention or cor pulmonale secondary to his service-connected sleep apnea at any time during the appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, because these are complex medical diagnoses the Board finds that the Veteran is not competent to provide the missing diagnoses.  See Davidson, supra.  Furthermore, the Veteran does not claim and the record does not show that he had a tracheotomy performed because of his service-connected sleep apnea.  Accordingly, the Board finds that criteria for the highest disability rating of 100 percent have not been met. 38 C.F.R. § 4.97.  Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that a staged rating is not warranted.  See Fenderson, supra.  

b.  TBI

The Veteran's TBI is rated as 10 percent disabling from May 13, 2005, to October 22, 2008, and as 40 percent disabling from October 23, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Since the Veteran filed this rating claim there has been a change in the criteria for rating TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The new criteria for rating TBI became effective October 23, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5.

The statement of the case issued in June 2012 notified the Veteran of the old and new rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  However, given the change in law, while VA may consider the old criteria for rating the Veteran's TBI for the entire period during which the appeal has been pending, it may only consider the new criteria for rating it from October 23, 2008.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Also see 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5.  

Prior to October 23, 2008, 38 C.F.R. § 4.124a, Diagnostic Code 8045 provided that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  In this regard, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.130, Diagnostic Code 9304, provides rating for dementia due to head trauma.

Effective October 23, 2008, residuals of TBI, under 38 C.F.R. § 4.124a, Diagnostic Code 8045, are to be rated as follows.

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED. 

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; any autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  

The evaluation assigned based on the EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for regular aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 - percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED provides as follows:  

Facets of cognitive impairment and other residuals of TBI not otherwise classified
Level of impairment
Criteria
Memory, attention, concentration, executive functions
0
No complaints of impairment of memory, attention, concentration, or executive functions.

1
A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2
Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3
Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total
Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.



Judgment
0
Normal.

1
Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2
Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3
Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total
Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.



Social interaction
0
Social interaction is routinely appropriate.

1
Social interaction is occasionally inappropriate.

2
Social interaction is frequently inappropriate.

3
Social interaction is inappropriate most or all of the time.



Orientation
0
Always oriented to person, time, place, and situation.

1
Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2
Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3
Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total
Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.



Motor activity (with intact motor and sensory system)
0
Motor activity normal.

1
Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2
Motor activity mildly decreased or with moderate slowing due to apraxia.

3
Motor activity moderately decreased due to apraxia.

Total 
Motor activity severely decreased due to apraxia.



Visual spatial orientation
0
Normal.

1
Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2
Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).

3
Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).

Total
Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.



Subjective symptoms
0
Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1
Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2
Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.



Neurobehavioral affects
0
One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1
One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2
One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3
One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.



Communication
0
Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1
Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2
Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3
Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total
Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.



Consciousness
Total
Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

The Facts

At the November 2008 VA examination, the Veteran reported that since his TBI he noticed that he has difficulty with his recent memory, disorientation, and problems concentrating including problems remember directions and where he is supposed to go.  The Veteran denied having problems with headache, dizziness, and seizures.  

On mental status examination, he was able to remember 2/3 objects given in 2 minutes.  He "[c]ould repeat 7 digits backward, remember[ing] only the last digit. He was only able to name 7 animals in 1 minute.  Otherwise, the Veteran was alert and oriented and well-versed with current news.  His executive function, language, naming, etc... were within normal limits.  There was no apraxia.  Cranial nerve examination revealed no abnormality.  Motor system showed good strength and normal reflexes and muscle tone.  There were no sensory deficits noted on gross examination.  His stance, gait, and tandem walking were normal.  His coordination was good.  The impression was mild memory dysfunction that was affecting his job as a delivery man. 

At the April 2009 VA examination, the Veteran reported that he was having problems with head pains, disorientation, and memory loss since his TBI.  He thereafter reported that his problems were getting progressively worse but he had not received any treatment.  The Veteran also reported that he had problems with daily headaches that the examiner opined sounded like post-concussive headaches but are poorly located and described; dizziness/vertigo with fast movement; staggering; problems sleeping; constant fatigue; memory impairment that the Veteran characterizes as severe; and periodic hearing loss/tinnitus.  

However, the Veteran denied having any problems with seizures, autonomic dysfunction, numbness, paresthesias, other sensory changes, weakness/paralysis, mobility/ambulatory problems, psychiatric symptoms, other cognitive symptoms, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, a decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  

On examination, reflexes were normal at 2+, strength was normal at 5, muscle tone was normal, and there was no muscle atrophy.  It was thereafter opined that there were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; spasticity or rigidity; fasciculation's; cranial nerve dysfunction; any hearing problems; endocrine dysfunction; skin or vision problems; cognitive impairment; psychiatric manifestations; or other abnormalities.  The diagnosis was post-concussive syndrome.  It was opined that it had no effect on his usual daily activity.  It was also noted that, while the Veteran was not working, he was not working because had been laid off due to a reduction in work force.

At the September 2015 VA examination, the examiner opined that the Veteran's adverse psychiatric symptomatology including memory loss was not due to his service-connected TBI.  Specifically, after a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

In conclusion, other than for VA C&P exams for complaints related to reports of TBI while in the military, no other sources, in or outside the military, have reported or documented any memory or other possible residual effect of TBI . . . [B]ased on all available history that was found, it is opined to be exceedingly UNLIKELY that such complaints are due to any head/brain injury incurred while in the service.  If such complaints or impairments are currently present, there would appear to be more parsimonious explanations, including medical (e.g., prior diagnoses of syphilis, DM, hernieated lumbar discs (HLD), HTN, CAD) and psychiatric (e.g., prior diagnoses of somatoform disorder, conversion disorder, anxiety neurosis, schizoid personality traits, and currently reported (by check in nurse) of probable ETOH abuse). 

At the October 2015 VA examination, the Veteran continued to complain that since his TBI he has had problems with memory loss, headaches, and sleeping.  On examination, it was opined that his memory, attention, concentration, and executive functions were as follows:

A complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

It was opined as to his judgment as follows:

Mildly impaired judgment: For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

The examiner thereafter opined that the Veteran's social interactions were routinely appropriate; he was always oriented to person, time, place, and situation; and his motor activity was normal.  It was next opined as to visual spatial orientation was follows:

Mildly impaired: Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system). 

As to subjective symptoms, the examiner opined that was follows: 

Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

As to neurobehavioral effects, the examiner opined that the Veteran had "[o]ne or more neurobehavioral effects that do not interfere with workplace interaction or social interaction."  As to communication, the examiner opined that the Veteran was "[a]ble to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language."  The examiner also opined that the Veteran's consciousness was normal.  

As to other subjective symptoms attributable to the TBI, the Veteran complained of headaches, including migraine headaches, and a mental disorder.  The examiner also opined that the Veteran did not have any scars or any other pertinent physical findings, complications, conditions, signs, and/or symptoms.  As to employment, the Veteran reported that he had not worked in 2 years because of his problems with his memory and because of panic attacks.

Thereafter, the October 2015 examiner opined that he could not "without speculation differentiate all the cognitive, emotional and behavioral symptoms of TBI from those of PTSD or some other psychiatric disorder, and this can best be determined by his mental health examiner."  The examiner also opined that "[b]ased on veteran's history alone, he at least as likely as not suffered a mild TBI due to a passing out spell while in service and . . . boxing while in service . . ."  Finally, it was opined as to the Veteran's complained of headaches as follows: 

[that they are not] due to his remote history of mild (at best) TBI's occurring while in service in the late 1970's and possibly again in 1990 [because it] would be highly unlikely . . . that these remote head injuries would be causing him daily headaches that last only two minutes.  If he were going to have headaches due to a brain injury and these headaches were going to last for decades, I would expect the headaches to be more prolonged and persistent in character.

Lastly, in the December 2015 addendum, it was once again opined that the Veteran's "headaches were less likely than not due to his remote at most mild TBI.  I deferred the etiology of all cognitive, emotional and behavioral complaints to his mental health examiner.  Therefore, I did not find any TBI related symptoms that would preclude this veteran from securing and maintaining gainful employment."

The Board also notes that the Veteran's treatment records periodically document his complaints and/or treatment for adverse symptomatology which the appellant claims is due to his TBI.  However, the Board finds that nothing in these treatment records show his adverse TBI symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In fact, at an August 2005 neuro-psychological evaluation it was opined after a review of the record on appeal, an examination of the Veteran, and psychiatric testing as follows:

Based on the currently available information, by all accounts it would appear that the veteran, at most, likely experienced what would be classified as a mild head trauma.  Such events are generally unlikely to result in prolonged or permanent cognitive deficits unless complicated by other factors (e.g., bleeding, chronic seizures, etc.).  However, there appears to be no evidence of either in this case.  Additionally, cognitive deficits following a traumatic brain injury typically have an acute onset with a gradual improvement, not decline (again, unless complicated by other factors), over time, which is not what this veteran currently reports.  When combining the results of the veteran's objective psychological testing (MMPI), clinical interview, neuropsychological profile, and results of symptom validity testing, it is likely that the current results reflect a magnification, at some level, of current cognitive symptoms experienced.  However, this is not to say that this veteran is not experiencing any cognitive symptoms, but only that current results likely reflect an underestimation of actual abilities. 

Initially, the Board notes that the September 2015 VA examiner opined that the adverse psychiatric symptomatology including memory loss was not due to his service-connected TBI.  Similarly, the October 2015 VA examiner opined that the Veteran's headaches were not due to his service-connected TBI.  These medical opinions are not contradicted by any other medical evidence of record.   See Colvin, supra.  Therefore, notwithstanding the Court's holding in Mittleinder v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."), the Board finds that it will not rate the severity of the Veteran TBI taking into account his psychiatric symptomatology including memory loss and his headaches.  Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that it will not take into account this symptomatology at any time during the pendency of the appeal.  See Fenderson, supra.  




Old Diagnostic Code 8045

As to a rating in excess of 10 percent from May 13, 2005, to October 22, 2008, and 40 percent from October 23, 2008, for the TBI under old Diagnostic Code 8045, a review of the record on appeal reveals numerous subjective complaints such as headache, dizziness, memory loss, etc. . . which the Veteran's claims are due to his TBI.  

However, as explained above, the Board will not rate the severity of the Veteran's TBI taking into account his headaches and his psychiatric symptomatology including memory loss because the most probative evidence of record shows that this adverse symptomatology are not residuals of his TBI.  In fact, the November 2008 VA examination was normal but for some subjective problems with counting backward and nameming animals which memory problems are not part of his service-connected TBI.  Similarly, the April 2009 VA examiner specifically opined that the Veteran had no physical findings of autonomic nervous system impairment or psychiatric manifestations.  Likewise, at the October 2015 VA examination the Veteran only manifested subjective complaints of his TBI.  Furthermore, none of the VA examination reports or treatment records show that the Veteran's service-connected TBI is manifested by purely neurological disabilities or multi-infarct dementia.  Furthermore, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more probative the opinions provided by the medical experts at the VA examinations.  See Davidson, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Tellingly, old Diagnostic Code 8045 specifically stated that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma will be rated as 10 percent and no more.  38 C.F.R. § 4.124a (2007).  Moreover, Diagnostic Code 8045 specifically stated that this 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Id.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not meet the criteria for a rating in excess of 10 percent from May 13, 2005, to October 22, 2008, and 40 percent from October 23, 2008, for his TBI under old Diagnostic Code 8045.  Id; Also see Sabonis v Brown, 6 Vet. App. 426, 430 (1994); Fenderson, supra; Hart, supra.

New Diagnostic Code 8045

As to a rating in excess of 40 percent from October 23, 2008, for the TBI under new Diagnostic Code 8045, the Board notes that the April 2009 VA examiner opined that the Veteran had no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; spasticity or rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin or vision problems; cognitive impairment; psychiatric manifestations; or other abnormalities.  It was also opined that the TBI had no effect on his usual daily activity.  

The October 2015 VA examiner thereafter opined that the Veteran had the following adverse symptomatology: mildly impaired judgment (i.e., for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision); mildly impaired visual and spatial orientation (i.e., he occasionally gets lost in unfamiliar surroundings and has difficulty reading maps or following directions but is able to use assistive devices such as a GPS); three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family or other close relationships (i.e., marked fatigability, blurred or double vision, headaches requiring rest periods during most days); and one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. 

With application of the above findings by the VA examiners to the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED, the Board finds that the Veteran's judgment facet  equates to a level of severity of 1 because it is manifested by mildly impaired judgment-for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision but not at least moderately impaired judgment-for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  See Owens, supra.  

The Board also finds that his visual and spatial orientation facet equates to a level of severity of 1 because it is mildly impaired -occasionally getting lost in unfamiliar surroundings, has difficulty reading maps or following directions but is able to use assistive devices such as GPS but not at least a moderately impairment-usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance and has difficulty using assistive devices such as GPS.  See Owens, supra.  

Lastly, the Board finds that the Veteran's subjective symptoms facet equates to a level of severity of 2 (the maximum level) because it is manifested by three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  See Owens, supra. 

Moreover, the Board finds that none of the other subjective and objective adverse symptomatology reported at the VA examinations or in any of the other treatment records show that the Veteran had any other symptoms under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED that equate a level of severity of more than 0.  See Owens, supra.  

As explained above, since the Veteran's VA examiners are uniform in opining that his TBI neither causes his headaches or adverse psychiatric symptomatology including memory loss the Board finds that this symptomatology cannot be considered when rating the severity of his TBI.  

As to the severity of other symptomatology reported by the above VA examiners, the Board finds that the Veteran's social interaction facet equates to a level of severity of 0 because they are routinely appropriate and not manifested by, at least, being occasionally inappropriate.  See Owens, supra.  

In this regard, the Board finds that the Veteran's orientation facet equates to a level of severity of 0 because he is always oriented to person, time, place, and situation and it is not manifested by at least occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  Id.  

In addition, the Board finds that the Veteran's motor activity facet equates to a level of severity of 0 because it is normal and it is not manifested by at least being mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite having normal motor function).  Id.  

Additionally, the Board finds that the Veteran's neurobehavioral facet equates to a facet level of severity of 0 because it is manifested by one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. (Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other affects and it is not manifested by at least one or more of the neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  Id.  

Similarly, the Board finds that the Veteran's communication facet equates to a level of severity of 0 because he is able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language and is not manifested by at least comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  Id.  

Lastly, the Board finds that the Veteran's does not warrant a consciousness facet because the record id negative for any evidence that his TBI caused a persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  Id. 

Therefore, the Board finds that the preponderance of the competent and credible evidence shows that the Veteran's TBI is not manifested by at least a level of impairment of 3 in any of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045 at any time from October 23, 2008, because at the highest his level of severity is a 2.  Therefore, the Board finds that the Veteran does not meet the criteria for a rating in excess of 40 percent under new Diagnostic Code 8045 at any time from October 23, 2008, and further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra; Hart, supra.

In reaching this conclusion, the Board has not overlooked the various lay statements found in the record.  However, while the Veteran is competent and credible to report on what he can see and feel and others about what they see, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his TBI than these lay claims.  See Davidson; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Other Concerns

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the criteria for referral to the Director, Compensation Service, for extraschedular consideration are not met for sleep apnea and/or TBI because the Board finds that the schedular rating adequately compensates the Veteran for his adverse symptomatology.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board has reached this conclusion despite the Federal Circuit's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) because there is no basis to conclude that there is a "compounding" or collective impact between the Veteran's sleep apnea and TBI and he has not asserted otherwise.  


ORDER

An initial disability rating in excess of 50 percent for sleep apnea is denied at all times during the pendency of the appeal. 

Initial disability ratings in excess of 10 percent from May 13, 2005, to October 22, 2008, and 40 percent from October 23, 2008, for a TBI are denied.


REMAND

As to the claim of service connection for an acquired psychiatric disorder to include PTSD, the Board finds that another remand is required because the post-remand VA examination dated in September 2015 is inadequate.  The Board has reached this conclusion because the etiology opinion it provided failed to adequately address both the direct and secondary theories of service connection or account for the diagnoses of depression and anxiety/neurosis found in the record.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the application to reopen the claim of service connection for residuals of a right leg injury and the claims of service connection for a neck disability, headaches, diabetes mellitus, and a jaw disability, in May 2016 the Veteran filed with the RO a notice of disagreement as to the April 2016 rating decision that denied these claims.  No further action has yet been taken by the RO.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As the claim for a TDIU, the Board finds that this issue must be remanded because it is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While the appeal is in remand status, the AOJ should obtain and associate with the record the Veteran's contemporaneous VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-October 2015 treatment records from the New Orleans and Baton Rouge VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  As to the application to reopen the claim of service connection for residuals of a right leg injury and the claims of service connection for a neck disability, headaches, diabetes mellitus, and a jaw disability, issue the Veteran a SOC.  Thereafter, only return those issues to the Board that the Veteran perfects his appeal by filing timely Substantive Appeals.

4.  Provide the Veteran with a VA psychiatric examination to obtain needed medical opinions as to the diagnosis and etiology of all psychiatric disorders including PTSD.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

What are the diagnoses of all of the Veteran's psychiatric disorders since filing his claim for VA benefits in 2007?

In this regard, the examiner must provide an opinion as to whether the Veteran currently has or ever had a diagnosis of PTSD.

The examiner must also specifically discuss the diagnoses of depression and anxiety/neurosis found in the record; whether the Veteran does not now have, but previously had, any such psychiatric disorders; and when did that psychiatric disorder resolved and/or was given a new diagnosis. 

(b) Is it at least as likely as not that any diagnosed psychiatric disorder including PTSD is related to or had its onset in service to include the same incident in which the Veteran sustained a TBI?

(c)  Is it at least as likely as not that any diagnosed psychiatric disorder including PTSD is caused by the Veteran's service connected TBI and/or obstructive sleep apnea?

(d)  Is it at least as likely as not that any diagnosed psychiatric disorder including PTSD is aggravated (i.e., permanently worsened) by the Veteran's service connected TBI and/or obstructive sleep apnea?

In providing the requested opinions, the examiner should be advised that the Court in McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the October 2015 SSOC, and the Veteran should then be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


